                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

RESOURCE MANAGEMENT
COMPANY INC.,

     Plaintiff & Counterclaim-Defendant,

v.
                                                      Case No. 3:18-cv-433
WFC DURHAM HOLDINGS VII LLC                           Jury Demand
and PHILADELPHIA INDEMNITY                            Judge Richardson
INSURANCE COMPANY,
                                                      Mag. Judge Frensley
     Defendants & Counterclaimants.

    MOTION TO EXTEND PRETRIAL DEADLINES AND CONTINUE TRIAL
              ON ACCOUNT OF COVID-19 DISRUPTIONS


        The Defendants, WFC Durham Holdings VII LLC (“WFC”) and Philadelphia

Indemnity Insurance Company, respectfully move the Court to extend the pretrial

deadlines by approximately forty-five days and continue the trial in this matter ac-

cordingly. As grounds therefore, the Defendants respectfully state as follows:

        1.      By prior agreement of the parties, the Plaintiff had been scheduled to

depose an important employee witness of WFC on March 18, 2020. This employee

works out of state. Because of the rapid expansion of the novel coronavirus known

as covid-19 and concomitant concern over its spread,1 the witness is unwilling to

travel for the immediate future.




1 The Center for Disease Control has published domestic travel guidelines noting the in-
creased risk of covid-19 infection posed by travel settings such as airports. See CDC, Coro-
navirus and Travel in the United States, https://www.cdc.gov/coronavirus/2019-
ncov/travelers/travel-in-the-us.html.


{00138746.DOCX / ver:2 }
     Case 3:18-cv-00433 Document 52 Filed 03/16/20 Page 1 of 3 PageID #: 1264
        2.      The deposition of this WFC witness was tied by the parties’ agreement

to the depositions of certain Plaintiff witnesses. The parties have, accordingly, as of

Friday the 13th, canceled several depositions, which had been scheduled for over a

month, on account of travel disruptions caused by the coronavirus.

        3.      Likewise, the present discovery deadline of April 24 is keyed to the re-

maining pretrial deadlines and the trial date, such that the pretrial deadlines can-

not be moved without violating Local Rule 16.01(h).

        4.      While the parties, including the Defendants, would prefer to complete

discovery on the present schedule and try the case as set, it appears very likely that

it will be impractical to do so under the present schedule on account of the social

disruptions caused by the coronavirus.

        5.      Accordingly, the Defendants request a forty-five-day extension of the

pretrial deadlines and a concomitant continuation of the trial, which would result in

an ADR report due date of June 25, a discovery cutoff of June 8, a discovery-motion

cutoff of May 4, a dispositive-motion deadline of July 13, and a new target trial date

of December 1, 2020. The Defendants’ counsel is available throughout December

2020 and January 2021 for trial of this matter.

        6.      Counsel for the Defendants has consulted with counsel for the Plaintiffs

concerning this motion and been informed that the Plaintiff does not oppose this

motion.




{00138746.DOCX / ver:2 }                     -2-
    Case 3:18-cv-00433 Document 52 Filed 03/16/20 Page 2 of 3 PageID #: 1265
                                        Respectfully submitted,

                                        s/ Paul J. Krog
                                        Eugene N. Bulso, Jr. (Tenn. No. 12005)
                                        Paul J. Krog (Tenn. No. 29263)
                                        LEADER, BULSO & NOLAN, PLC
                                        414 Union Street, Suite 1740
                                        Nashville, Tennessee 37219
                                        615-780-4110
                                        615-780-4118
                                        gbulso@leaderbulso.com
                                        pkrog@leaderbulso.com
                                        Attorneys for Defendants




                            CERTIFICATE OF SERVICE
I hereby certify that the foregoing document was submitted via the Court’s ECF
system, which is expected to deliver a copy via electronic means to the following:

Phillip Byron Jones
EVANS, JONES & REYNOLDS P.C.
401 Commerce Street
Suite 710
Nashville, Tennessee 37219
pjones@ejrlaw.com

on this, the 16th day of March, 2020.
                                                s/ Paul J. Krog
                                                Paul J. Krog




{00138746.DOCX / ver:2 }                  -3-
    Case 3:18-cv-00433 Document 52 Filed 03/16/20 Page 3 of 3 PageID #: 1266
